         CASE 0:19-cv-02660-JNE-TNL Document 58 Filed 06/05/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL No. 663, et al.,                  Case No. 18-cv-2660 (JNE/TNL)

                                     Plaintiffs,

          v.

UNITED STATES DEPARTMENT OF
AGRICULTURE,

                                    Defendant.



                         DECLARATION OF DAVID ERIC CARRASCO

         I, David Eric Carrasco, declare as follows:
         1.     My name is David Carrasco. For the past month I have worked on the shackle

table and before that I worked on final rail / doctor help at the Smithfield hog slaughter and food

processing plant in Denison, Iowa.

         2.     Since approximately 2014, I have been a member of the United Food and

Commercial Workers Union (UFCW) Local 440.

         3.     I have been a union steward for approximately 1 year. In that capacity, I handle

grievances and serve as a representative of the local union in the plant.

         4.     As a final rail worker on the production line, I work alongside one other worker

and a USDA inspector to make sure the meat is unadulterated. We pull (“rail in”) hogs from the

line to check trimmed and gutted carcasses for fecal matter, kidney abscesses, and stray pieces of

backbone, heart or lungs.

         5.     Our jobs are dangerous. We work with a sharp hook in one hand and a knife in the

other.
CASE 0:19-cv-02660-JNE-TNL Document 58 Filed 06/05/20 Page 2 of 3
CASE 0:19-cv-02660-JNE-TNL Document 58 Filed 06/05/20 Page 3 of 3
